DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-132 are pending in the application.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application No. 62/647,569, 5filed March 23, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a compound comprising a monovalent cellular component binder covalently bound to a monovalent targeted autophagy protein binder, classified in A61K47/6889 in the reply filed on 02/16/2021 is acknowledged.
Applicant’s election without traverse of the compound of Example 2, paragraph [1048] as follows:
    PNG
    media_image1.png
    181
    454
    media_image1.png
    Greyscale
as species of compound for initial examination on the merits.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (the compound of Example 2, paragraph [1048]) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search 
The search was therefore extended to encompass conjugates encompassed by claim 6, where the targeted autophagy protein binder is a monovalent form of an oligonucleotide or a monovalent protein.  Since art was found on a nonelected species during this search, subject matter not embraced by the elected embodiment or the above identified nonelected species is withdrawn from further consideration. 
Claim 6, previously withdrawn as a result of a restriction requirement, is hereby rejoined and examined herein in the interest of compact prosecution, and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions of claim 6, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 7, 8, 12-14, 16-18, 27, 31, 32, 39-48, 51, 53, 58, 61, 69-78, 81-83 and 85-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Correspondingly, claims 1-6, 9-11, 15, 19, 20-26, 28-30, 33-38, 49, 50, 52, 54-57, 59, 60, 62-68, 79, 80 and 84 are currently under examination.
It has been determined that the entire scope claimed is not presently patentable.

Specification
The examiner suggests that either the term “adaptor” or the term “adapter” be consistently used throughout the specification.
Claim Objections
	Claims 10, 15, 19 and 35-38 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-26, 28-30, 33, 34, 49, 50, 52, 54-57, 59, 60, 62-68, 79 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a range of monovalent compounds, for example,
    PNG
    media_image2.png
    93
    430
    media_image2.png
    Greyscale
.  However, there is no recitation of where and how the linkage with the monovalent cellular component binder occurs, rendering the cited claims indefinite.
Claim 49 recites the monovalent compound 
    PNG
    media_image3.png
    174
    622
    media_image3.png
    Greyscale
 However, there is no 
Claims 34 and 66 recite the monovalent autophagy protein binder of formula:
    PNG
    media_image4.png
    121
    200
    media_image4.png
    Greyscale
.  However, the antecedent claims recite the monovalent autophagy protein binder of formula 
    PNG
    media_image5.png
    120
    181
    media_image5.png
    Greyscale
.  Accordingly, there is insufficient antecedent basis for this limitation in these claims.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9, 11 and 84 are rejected under 35 U.S.C. 103 over GIBBINGS (WO 2019/113711 A1; effective filing date 14 Dec 2017), GREEN (Cell 2014 157:65-75) and COOK (Expert Opinion in Biological Therapy 2008:969-978).
Regarding claim 1, Gibbings (p. 115 lines 15-30) teaches a scFv-LC3 fusion construct, where the scFv (single-chain antibody fragment) binds the TDP-43 antigen, and LC3 is autophagy protein LC3.  According to Gibbings (p. 116 line 29 - p. 117 line 2), “the antibody portion of the fusion construct binds the cellular target (such as TDP-43 inclusion in this model)” and “binding to the cellular target results in the LC3 portion of the fusion construct triggering degradation of the cellular target via autophagy through recruitment of LC3 to autophagosomes” (see Figure 30 as reproduced below).

    PNG
    media_image6.png
    556
    876
    media_image6.png
    Greyscale

Here, the scFv, directed to the TDP-43 antigen, represents a monovalent cellular component binder, and the fused LC3 protein represents a monovalent autophagy protein binder, where Green (see Figure 1 and accompanying discussion) describes LC3 binding with proteins of the autophagy pathway, including at least ATG3, ATG4 and ATG7 proteins and/or the E3 ligase complex, binding of LC3 with other autophagy proteins involved in mitophagy, such as BNIP3 and FUNDC1 (see Figure 2 and accompanying discussion).  Accordingly, LC3 in its context in the fusion protein of Gibbings clearly represents a monovalent targeted autophagy protein binder.
	Regarding claim 2, the scFv and LC3 protein in the scFv-LC3 fusion construct are clearly linked by a divalent peptide/protein linker (see Figure 29).
	Regarding claims 3-5, TDP-43 is a transcriptional repressor associated with neurodegenerative disorders (see Cook, Background and throughout).
	Regarding claims 6 and 9, the autophagy protein binder, LC3, is a protein that is monovalent in the fusion construct.
	Regarding claim 11, the divalent polypeptide linker linking the scFv and LC3 protein has the form L1 = -NHC(O)-substituted alkylene-, L2 = L3 = L4 = bond.
	As to claim 84, Gibbings (p. 47 lines 3-4) teaches their fusion protein constructs in combination with pharmaceutically acceptable excipients, diluents, buffers, and/or carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOHN M MAURO/Primary Examiner, Art Unit 1625